Plaintiff in error filed his brief herein on January 4, 1924. No brief has been filed by defendants in error and no extension of time given to file same, and no reason assigned why brief has not been filed. Under the rule of this court, when the brief of plaintiff in error appears reasonably to sustain the assignments of error, this court will not search the record to find some theory upon which the judgment may be sustained. Following this rule, the judgment of the trial court in this cause is reversed, and the cause remanded, with directions to grant a new trial.
All the Justices concur.